DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second inner electrode layer which is disposed on said first layer, and which includes a first portion and a second portion extending from said first portion in the second direction and having a plurality of through holes to accommodate said light emitting layers respectively and
a first insulation layer covering said matrix-mounting surface to permit said micro light emitting matrices to be embedded in said first insulation layer and to permit said first portion of said second inner electrode layer and said first inner electrode layers of each of said micro light-emitting matrices to expose from said first insulation layer; and
an external circuit component including
a carrier having a circuit mounting surface,
a plurality of first external circuits mounted on said circuit mounting surface of said carrier, spaced apart from each other in the first direction and extending in the second direction,
a plurality of second external circuits mounted above said carrier, spaced apart from each other in the second direction and extending in the first direction,
a second insulation layer covering said circuit-mounting surface to permit said first and second external circuits to electrically isolate from each other and to permit said first and second external circuits to expose from said second insulation layer, and


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tian et al (US 2018/0269352)
Park et al (US 2018/0240937)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RATISHA MEHTA/Primary Examiner, Art Unit 2895